                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

MARILYN B. NATASHA SATTERWHITE,                   )
                                                  )
     Petitioner,                                  )
                                                  )
v.                                                ) CIV. A. NO. 17-0303-JB-MU
                                                  )
DEIDRA WRIGHT,                                    )
                                                  )
     Respondent.                                  )


                                          ORDER

        After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and a de novo determination of those portions of the

Recommendation to which objection is made, the Recommendation of the Magistrate

Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of this Court.

        DONE this 9th day of May, 2019.




                                    s/JEFFREY U. BEAVERSTOCK
                                    UNITED STATES DISTRICT JUDGE
